DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 1-9, 13-24, and 109 are pending and are examined. Claims 10-12 and 25-108 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 14 15, 16, 17, 18, 19, 20, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over De Geest (US Pub 2010/0081215; previously cited), in view of Shim (US Pub 2012/0200950; previously cited).

Regarding Claim 1, De Geest teaches an encoded microcarrier, comprising: (a) a substantially transparent polymer layer having a first surface and a second surface, the first and the second surfaces being parallel to each other (In paragraph [0031], charged polymers with opposite charge are sequentially loaded on the carriers (PAH=polyallylaminehydrochloride; PSS=poly-styrenesulfonate; PAA=poly-acrylic acid). A layer of chromium dioxide particles (CrO2, size <0.45 µm) is built in between two layers of positively charged electrolytes. In paragraph [0050], a coating is provided comprising one or more layers of polyelectrolytes and at least one layer of magnetic particles. Optionally, multiple layers of polyelectrolyte form a polyelectrolyte multilayer (PEM), within the coating. Examiner notes acrylic coatings are transparent and polystyrene is naturally transparent); (c) a capture agent for capturing an analyte, wherein the capture agent is coupled to at least one of the first surface and the second surface of the substantially transparent polymer layer in at least the center portion of the substantially transparent polymer layer (In paragraph [0055], the reaction between the probe and its target can be a binding between the probe and the target. In paragraph [0073], typically, such uses involve the presence of a probe, specific for an analyte to be detected and/or quantified in a sample, on the surface of the microcarriers.); (b) a two-
imageable by passing light through the substantially transparent polymer layer as light is blocked by the substantially non-transparent polymer layer (Examiner notes this limitation is directed to intended use as the device is an encoded microcarrier. No imaging system, for example light source and detector, is disclosed in the claim and the encoded carrier would be capable of being imaged. See MPEP 2114. Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).. See MPEP 2173.05(g) A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971).).
De Geest is silent in regard to (b) a substantially non-transparent polymer layer that constitutes a two-dimensional shape, wherein the substantially non-transparent polymer layer is affixed to the first surface of the substantially transparent polymer layer and encloses a center portion of the substantially transparent polymer layer.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added to a polymer layer, as taught by De Geest, a resist composition for a black matrix, as taught by Shim, in order to allow for improved liquid repellent and photosensitive properties.

Regarding Claim 2, De Geest teaches (d) a magnetic, substantially non-transparent layer that encloses the center portion of the substantially transparent polymer layer between the substantially non-transparent polymer layer and the center portion of the substantially transparent polymer layer, wherein the magnetic, substantially non-transparent layer is affixed to the first surface or the second surface of the substantially transparent polymer layer. (In paragraph [0027], the present invention provides microcarriers comprising a core coated with at least one layer of magnetic particles)

Regarding Claim 3, De Geest teaches (e) a second substantially transparent polymer layer aligned with the first substantially transparent polymer layer, the second 
(f) a magnetic, substantially non-transparent layer that encloses the center portion of the first substantially transparent polymer layer between the substantially non-transparent polymer layer and the center portion of the substantially transparent polymer layer, wherein the magnetic, substantially non-transparent layer is affixed between the first and the second substantially transparent polymer layers. (A layer of chromium dioxide particles (CrO2, size <0.45 µm) is built in between two layers of positively charged electrolytes.)

Regarding Claim 4, De Geest teaches an orientation indicator for orienting the analog code of the substantially non- transparent polymer layer. (In paragraph [0102], spherical microcarriers are oriented with their symmetry axis along the flow. The laser beam for fluorescence bleaching has a stationary position in the confocal microscope, 

Regarding Claim 5, De Geest teaches the orientation indicator comprises an asymmetry of the magnetic, substantially non-transparent layer. (In paragraph [0102], spherical microcarriers are oriented with their symmetry axis along the flow. The laser beam for fluorescence bleaching has a stationary position in the confocal microscope, and the code on said microcarrier is written along the symmetry axis. The flow itself serves as the scanning motion along the symmetry axis. A code written as described above (along the symmetry axis), may be read by a laser beam having a stationary position. See also claims 17 and 18.)

Regarding Claim 6, De Geest teaches the magnetic, substantially non-transparent layer comprises nickel. (In paragraph [0062], metallic material, such as, nickel).

Regarding Claim 7, De Geest teaches the magnetic, substantially non-transparent layer is between about 50 nm and about 10 µm in thickness. (See Claim 14. (c) applying one layer of magnetic particles of less than 500 nm)

Claim 8, De Geest teaches the magnetic, substantially non-transparent layer is about 0.1 µm in thickness. (See Claim 14. (c) applying one layer of magnetic particles of less than 500 nm)

Regarding Claim 14, De Geest teaches the microcarrier is a substantially circular disc. (See Fig. 1)

Regarding Claim 15, modified De Geest is silent in regard to the center portion of the first substantially transparent polymer layer comprises between about 5% and about 90% of the surface area of the first substantially transparent polymer layer.
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). There is no evidence indicating that the amount the center portion of the transparent polymer layer comprises is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have configured the center portion of the first substantially transparent polymer layer to be between about 5% and about 90% of the surface area of the first substantially transparent polymer layer in the device as taught by modified De Geest.

Regarding Claim 16, modified De Geest is silent in regard to the center portion of the first substantially transparent polymer layer comprises about 25% of the surface area of the first substantially transparent polymer layer.
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). There is no evidence indicating that the amount the center portion of the transparent polymer layer comprises is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have configured the center portion of the first substantially transparent polymer layer to be about 25% of the surface area of the first substantially transparent polymer layer in the device as taught by modified De Geest.

Regarding Claim 17, De Geest teaches the microcarrier is less than about 200 µm in diameter. (said microcarrier has a diameter between 10 and 100 µm. See Claim 9.)

Regarding Claim 18, De Geest teaches the microcarrier is about 50 µm in diameter. (said microcarrier has a diameter between 10 and 100 µm. See Claim 9.)

Regarding Claim 19, De Geest teaches the microcarrier is less than about 50 µm in thickness. (said microcarrier has a diameter between 10 and 100 µm. See Claim 9.)

Regarding Claim 20, De Geest teaches the microcarrier is about 10 µm in thickness. (said microcarrier has a diameter between 10 and 100 µm. See Claim 9.)

Regarding Claim 21, De Geest teaches the analyte is selected from the group consisting of a DNA molecule, a DNA-analog-molecule, an RNA-molecule, an RNA-analog-molecule, a polynucleotide, a protein, an enzyme, a lipid, a phospholipid, a carbohydrate moiety, a polysaccharide, an antigen, a virus, a cell, an antibody, a small molecule, a bacterial cell, a cellular organelle, and an antibody fragment. (In paragraph [0055], the reaction between the probe and its target can be a binding between the probe and the target (e.g. avidin/biotin, antibody/antigen, antibody/hapten, receptor/ligand, sugar/lectin, complementary nucleic acid (RNA or DNA, or combination thereof)) but can also be a chemical reaction between the probe and a target or vice versa (e.g. enzyme/substrate, enzyme/cofactor, enzyme/inhibitor) and/or immunoglobulin/Staphylococcal protein A interaction.)

Regarding Claim 22, De Geest teaches the capture agent for capturing the analyte is selected from the group consisting of a DNA molecule, a DNA-analog-molecule, an RNA-molecule, an RNA-analog-molecule, a polynucleotide, a protein, an enzyme, a lipid, a phospholipid, a carbohydrate moiety, a polysaccharide, an antigen, a 

Claims 9, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over De Geest (US Pub 2010/0081215; previously cited), Shim (US Pub 2012/0200950; previously cited), and further in view Demierre (US Pub 2013/0302910; previously cited).

Regarding Claim 9, modified De Geest is silent in regard to the two- dimensional shape of the substantially non-transparent polymer layer comprises a gear shape comprising a plurality of gear teeth, and wherein the analog code is represented by one or more aspects selected from the group consisting of the height of one or more gear teeth of the plurality, the width of one or more gear teeth of the plurality, the number of gear teeth in the plurality, and the arrangement of one or more gear teeth within the plurality.
Demierre teaches  in paragraph [0055] an encoded microcarrier 2 according to the invention comprises a plurality of spacing elements 9, shown in FIGS. 2 and 5, in particular twenty spacing elements 9, projecting from the body 3. The encoded 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have configured the two- dimensional shape of the substantially non-transparent polymer layer, as taught by modified De Geest, to be a gear shape comprising a plurality of gear teeth, in order to allow for space for detection, as taught by Demierre.

Regarding Claim 13, modified De Geest teaches a transparent polymer layer.
Modified De Geest is silent in regard to comprising: (g) one or more columns projecting from the first surface of the first substantially transparent polymer layer, wherein the one or more columns are not within the center portion of the first substantially transparent polymer layer; and/or (h) one or more columns projecting from the second surface of the first substantially transparent polymer layer or a surface of the second substantially transparent polymer layer that is not affixed to the first substantially 
Demierre teaches in paragraph [0055] an encoded microcarrier 2 according to the invention comprises a plurality of spacing elements 9, shown in FIGS. 2 and 5, in particular twenty spacing elements 9, projecting from the body 3. The encoded microcarrier 2 with its spacing elements 9 is shaped to ensure that, when the encoded microcarrier 2 is laid on a flat plane 10 with the detection surface 6 facing said plane 10, a gap 11 exists between said flat plane 10 and the detection surface 6, as shown in FIG. 5. In paragraph [0056], each spacing element 9 has a shape of a truncated right cylinder 12, is disposed on the periphery of the detection surface 6 and extends in the continuation of the cylindrical surface 4 to a distal end 13. Each circular right cylinder 12 is truncated along its height by the cylindrical surface 4 of the encoded microcarrier 2. In paragraph [0057], each spacing element 9 could have a shape of a truncated cone or of a spike (gear shape comprising a plurality of teeth).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added one or more columns projecting from the first surface of the first substantially transparent polymer layer, as taught by Demierre, to the transparent polymer layer, as taught by modified De Geest, in order to allow for space for detection, as taught by Demierre.

Regarding Claims 23 and 24, modified De Geest is silent in regard to the substantially transparent polymer of the first or the second substantially transparent polymer layer comprises an epoxy-based polymer, the epoxy-based polymer is SU-8 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected an epoxy-based polymer SU-8, as taught by Demierre, to form the transparent or non-transparent polymer layer in the encoded microcarrier, as taught by modified De Geest, in order to allow for the advantages of a photosensitive material.

Claim 109 is rejected under 35 U.S.C. 103 as being unpatentable over De Geest (US Pub 2010/0081215; previously cited), in view of Shim (US Pub 2012/0200950; previously cited), and further in view of Ravkin (US Pub 2003/0129654; previously cited).
Regarding Claim 109, De Geest teaches the microcarrier of claim 1 and teaches the analog code is represented by a number and/or size ([0058] The codes of the present invention may be of any geometry, design, or symbol that can be written and read on the microcarriers. For example, the codes may be written as numbers or letters, or as codes in the form of symbols, pictures, bar codes, ring codes, or three-dimensional codes. Ring codes are similar to bar codes, except that concentric circles are used rather than straight lines. A ring may contain, for example, the same information as one bar.).

Ravkin teaches in the related are of microcarriers and a code. [0093] The particles each may include at least one detectable code. The code generally comprises any mechanism capable of distinguishing different particles. The code may be based on the size, shape, composition, appearance, and/or behavior of the particle, or portions thereof. [0095] Alternatively, or in addition, the code may be positional (also termed spatial). A positional code is based on the presence, identities, amounts, shapes, sizes, and/or other properties of materials (or a single material) at different positions in the particle. [0104] Codes and coded particles may be described in other ways. In some embodiments, each of the particles may be formed of N separate layers, each layer having one of M different color indicia. Alternatively, or in addition, each particle may have a surface that is partitioned into N surface regions, with each region containing one of at least two different surface indicia. In some embodiments, each particle may be formed of N separate layers or bundled fibers, each layer or bundled fiber having one of M different color indicia, the layers or bundled fibers forming spatial code compartments. [0123] Particle composition may be determined by an interplay of competing considerations, such as the considerations described above for particle codes, sizes, and shapes. Preferred materials may include glass, sol-gels, ceramics, composites, plastic, film, metal, biological materials, molecular imprinted polymers, and/or combinations of these and/or other materials, including solids and/or gels, as described below.
. 

Response to Arguments
Applicant's arguments see pages 6-10, filed 11/9/21 have been fully considered but they are not persuasive. 

First, Applicant argues on page 7 that the combination of references still fails to teach or suggest the concept of using substantially transparent and substantially non-transparent polymer layers to generate a two-dimensional shape and analog code, e.g imageable by passing light through the substantially transparent polymer layer as light is blocked by the substantially non-transparent polymer layer. The portions of De Geest cited provide a generic description of potential code shapes without any structural information on how the codes are constructed. Applicant also argues on pages 8 and 9 the dependent claims do not remedy the deficiencies of De Geest and Shim.
In response, Examiner notes the amended limitation is directed to intended use. The device as claimed is directed to an encoded microcarrier which is capable of being imaged by many different types of imaging system. No imaging system or parts of one such as a light source or detector is in the claims. Examiner further notes the blasck 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798